Response to Arguments
Applicant's arguments filed on 04/28/2020 after a Final Office Action have been fully considered but they are not persuasive as far as they pertain to the specific limitations as addressed below.
Argument A:
The applicant argued that the combination of Epstein and Quietevents does not disclose or suggest all of the claims limitations of claim 1 or claim 9. Specifically, the applicant alleges that the said combination does not explicitly disclose or suggest “providing roller skates and headphones to users who desire to rent roller skates and headphones at a first station, and providing headphones to users at a second station that does not provide roller skates” as recited in claim 1 and claim 9.
In response, the examiner respectfully disagreed with the applicant and submits that the alleged limitation is obvious from the teachings of Epstein and Quietevents. For instance, it is very evident from the teachings of Epstein and Quietevents that all skating participants were provided with both roller skates and headphones from certain station(s) for the skating event. Some of these participants may come with their own roller skates, and as such they would only need to rent headphones only at a particular station since headphones are usually customized for a particular event. The other participants that do not have their own roller skates would need to rent both the roller skates and the headphones from the event center at a certain station. Thus, it would be obvious to any person having an ordinary skill in the art to understand that the event center can decide to separate the stations into two, with a first station serving those participants that need both the roller skates and the headphones, while a second station can be used to serve participants that need to rent headphones only. There is nothing inventive in organizing human events in this manner, since such step does not require any scientific or technical expertise, and the motivation would be to allow for quick check-in of participants for the event. Besides, the applicant is silent in his/her original disclosure as to why it is important to the 

Argument B:
The applicant further alleged that the examiner’s reasoning for relying on Quietvents is based on improper hindsight, simply because the examiner stated that it would have been obvious to incorporate “a channel selector switch slidably connected to the headphone” as taught by Quietevents in the teachings of Epstein in order to further enhance the operability and usability of the headphone and also prevent channel switching error.
In response, the examiner disagrees with the applicant and submits that there is ‘no hindsight reasoning issue’ of any kind in the final rejections of claims 1 and 9. An allegation of hindsight appears to suggest that the examiner had used the same motivation gathered from the applicant’s disclosure for combining references. However, that is not the case here, the applicant does not recite any reason for applying a slidable switch in the original disclosure, let alone reciting the examiner’s ‘motivation to combine’ Epstein with Quietevents. So the basis for the applicant’s allegation of hindsight is not clear. Besides, the applicant is reminded that: there is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness." See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004). Quietevents teaches a slidable switch as clearly demonstrated in the last rejection, and the motivation to incorporate such into the ‘improper hindsight’ is not persuasive.

II. Additional reasons to allow claims 5-8 and 15-18
Claim 5, which depends from claim 4, should be allowed for the same reason as claim 4 and also for the additional feature of storing the names of the users provided on the waiver form by the users in a computer database, interrupting music outputted from the selected channel with audio inputted into a microphone and transmitted from the music station to the headphones as recited in claim 5. The proposed combination of Epstein, Quietevents and ENA2014 does not disclose or suggest this feature and therefore fails to establish a prima facie obviousness of the claimed invention, since all of the limitations of claim 5 must be taught or suggested by the prior art. The office action merely states on page 11 it is well known in the art to store names of a facility user in a computer database at the said facility for effective accountability purposes. This is a conclusory statement and cannot be used to reject the claims on obviousness grounds.
In response, the examiner submits that it is well known to store the names of event participants in a computer database at a sporting facility and broadcast via a channel to the participants. For instance, names of a gym users are always stored in a computer database and group participants are always addressed together via a channel during a group event. This same reasoning applies to claim 6-8.

III. Additional reasons to allow claims 15-18
Claim 15, which depends from claim 9, should be allowed for the same reason as claim 9 and also for the additional feature that each of the headphones includes a jack as recited in claim 15. In rejecting claim 15, the office action merely stated on page 8 that Epstein as 
Claim 16, which depends from claim 15, should be allowed for the same reason as claim 15 and also for the additional feature that each of the headphones includes a rechargeable battery, wherein the jack is a charging jack to enable charging of the rechargeable battery as recited in claim 16. In rejecting claim 16, the office action merely stated on page 8 that Epstein as modified by Quietevents discloses the roller skating rink system of claim 15, wherein each of the headphones includes a rechargeable battery (e.g. Built-in rechargeable Lithium Polymer battery), wherein the jack is a charging jack (charging connector) to enable charging of the rechargeable battery (see Quietevents, Product description, page 2). The office action fails to articulate reasoning with some rational underpinning to support the legal conclusion of obviousness.
	In response to claim 15 argument, the examiner disagrees with the applicant, claim 15 does not recite any additional feature other than the headphone having a jack. And as any artisan would understand, a jack as applied to headphone is just a connecting structure, and it is clear that Quietevents, discloses a battery connector, which is equivalent to a jack according to page 2 of the product description. Claim 15 does not recite any additional limitations that differentiate the claimed jack from a mere connector in a headphone.
	In response to claim 16 argument, the examiner disagrees with the applicant, as clearly explained in the last rejection, Quietevents discloses…wherein each of the headphones includes a rechargeable battery (e.g. Built-in rechargeable Lithium Polymer battery), wherein the jack is a charging jack (e.g. charging connector) to enable charging of the rechargeable battery 

/OYESOLA C OJO/Primary Examiner, Art Unit 2655                                                                                                                                                                                                        


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848.  The examiner can normally be reached on Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davetta W Goins can be reached on 571-272-2959.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access